Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
The response filed on 12/20/21 to the restriction requirement of 10/22/21 has been received.  Without traverse, Applicant has elected Group I.  
Claims 1-12 are pending.
Claims 6-8 and 12 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Claims 1-5 and 9-11 are currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 5 is rejected for reciting “The method of claim 1, further comprising a step of administering the therapy if…to the therapy regimen.” Claim 1 mentions “a therapy regimen” twice. It is unclear which therapy is “the therapy” and which regimen is “the therapy regimen” of claim 5. There is insufficient antecedent basis for “the therapy” and “the therapy regimen” in the claim.

Claims 9-11 are rejected because step “(e)” of claim 9 recites “…administering the therapy regimen.” Both steps “(i)” and “(ii)” of claim 9 mention “a therapy regimen”. It is unclear which regimen is “the therapy regimen” of step “(e)” of claim 9. There is insufficient antecedent basis for “the therapy regimen” in the claims.

Claim 11 recites “The method of claim 9, wherein the therapy regimen is….” Claim 9 mentions “a therapy regimen” three times. It is unclear which therapy regimen is “the therapy regimen” of claim 11. There is insufficient antecedent basis for “the therapy regimen” in the claim. 

Claim Rejections - 35 USC § 112

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 fails to further limit the subject matter of claim 1 because step “(b)” of claim 1 requires determining sequences of at least a portion of all of the biomarkers listed in Table 1, as recited by claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 fails to further limit the subject matter of claim 9 because step “(b)” of claim 9 requires determining sequences of at least a portion of all of the biomarkers listed in Table 1, as recited by claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of identifying the likelihood of a colorectal cancer patient responding to a treatment regimen comprising FOLFOXIRI-bevacizumab or FOLFOX-bevacizumab comprising identifying the patient as likely to positively respond to the treatment regimen if the frequency of biomarkers listed in Table 1 with a mutation detected in cell-free blood from the patient is below a median documented for colorectal cancer patients or identifying the patient as not likely to positively respond to the treatment regimen if the frequency of biomarkers listed in Table 1 with a mutation detected in cell-free blood from the patient is above a median documented for colorectal cancer patients, does not reasonably provide enablement for methods of identifying the likelihood of a just any treatment regimen comprising identifying the patient as likely to positively respond to the just any treatment regimen if the frequency of just any mutant alleles measured in any sample from anyone is below a median documented for colorectal cancer patients or identifying the patient as not likely to positively respond to the just any treatment regimen if the frequency of just any mutant alleles measured in any sample from anyone is above a median documented for colorectal cancer patients.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986).  They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.
The instant claims are drawn to methods of identifying the likelihood of a colorectal cancer patient responding to just any treatment regimen comprising identifying the patient as likely to positively respond to the just any treatment regimen if the frequency of just any mutant alleles measured in any sample from anyone is below a median documented for colorectal cancer patients or identifying the patient as not likely to positively respond to the just any treatment regimen if the frequency of just any mutant alleles measured in any sample from anyone is above a median documented for colorectal cancer patients.  This broadly includes highly unpredictable methods of identifying likelihood of a colorectal cancer patient responding to just any imaginable treatment regimen based on the frequency of just any mutant alleles in just any sample – including a sample not derived from the patient. 
This invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology".  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The specification demonstrates methods of identifying the likelihood of a colorectal cancer patient responding to a treatment regimen comprising FOLFOXIRI-bevacizumab or FOLFOX-bevacizumab comprising identifying the patient as likely to positively respond to the treatment regimen if the frequency of biomarkers listed in Table 1 with a mutation detected in cell-free blood from the patient is below a median documented for colorectal cancer patients or identifying the patient as not likely to positively respond to the treatment regimen if the frequency of biomarkers listed in Table 1 with a mutation detected in cell-free blood from the patient is above a median documented for colorectal cancer patients (Example 1, in particular). However, the specification does not demonstrate methods of identifying likelihood of a colorectal cancer patient responding to just any imaginable treatment regimen based on the frequency of just any mutant alleles in just any sample – including a sample not derived from the patient.
The level of unpredictability for using a biomarker (such a frequency of mutation) to detect any disease state (such as responsiveness to a particular treatment) is quite high.  The state of the prior art dictates that one of skill in the art would not predict that a particular biomarker is indicative of a particular diseased state without a demonstration that said particular diseased stated correlates with said particular biomarker.  For example, Tockman et  (Cancer Res., 1992, 52:2711s-2718s) teach considerations necessary in bringing a cancer biomarker (intermediate end point marker) to successful application.  Absent evidence demonstrating a particular biomarker correlating with a particular diseased state, one of skill in the art would not predict said particular biomarker correlates with said particular diseased state without undue experimentation.  Experimentation to identify such a correlation would in itself be inventive.
One cannot extrapolate the teachings of the specification to the scope of the claims because the claims are broadly drawn to methods of identifying the likelihood of a colorectal cancer patient responding to just any treatment regimen comprising identifying the patient as likely to positively respond to the just any treatment regimen if the frequency of just any mutant alleles measured in any sample from anyone is below a median documented for colorectal cancer patients or identifying the patient as not likely to positively respond to the just any treatment regimen if the frequency of just any mutant alleles measured in any sample from anyone is above a median documented for colorectal cancer patients, and Applicant has not enabled said methods because it has not been shown that a colorectal cancer patient is likely to positively respond to the just any treatment regimen if the frequency of just any mutant alleles measured in any sample from anyone is below a median documented for colorectal cancer patients or that a colorectal cancer patient is not likely to positively respond to just any treatment regimen if the frequency of just any mutant alleles measured in any sample from anyone is above a median documented for colorectal cancer patients. Undue experimentation would be required to identify which combinations of mutant alleles and 
In view of the teachings above and the lack of guidance, workable examples and or exemplification in the specification, it would require undue experimentation by one of skill in the art to determine with any predictability, that the method would function as claimed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claims 1-4 are directed to abstract ideas and natural phenomenon because the claims recite abstract ideas and natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract ideas”, all mental processes, include: “determining” the sequence of the biomarkers (step “(b)” of claim 1), “measuring” the frequency (step “(c)” of claim 1), and the “identifying” at step “(d)” of claim 1. The “natural phenomenon” is: frequencies of mutant alleles correlate with therapeutic responses. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of providing a cell-free blood sample obtained from a patient (“Step 2B”). Providing a cell-free blood sample from a patient (including one which is used to determine sequence mutations) is well-known, routine, and conventional in the art (see [0063] of Diehn et al (US 2016/0032396 A1; 8/7/19 IDS), Figure 1 of Kidess-Sigal et al (Oncotarget, 2016, 7(51): 85349-85364; 8/7/19 IDS), and pages 7-8 of Tie et al (Sci Tran Med, 2016, 8(346): 1-10; 8/7/19 IDS)). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Recited active steps of the claims of obtaining a cell-free blood sample from a patient (including one that is used to determine sequences of biomarkers) imposes no meaningful limit on the scope of the claims and are conventional and routine in the art and the claims do not amount to significantly more than the judicial exception(s). Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of providing a cell-free blood sample) are routinely performed in the art to obtain data regarding mutations in cell-free blood samples. In regards to “identifying", it is further noted that merely presenting results of a process otherwise unpatentable under 35 U.S.C. 101 is insufficient to establish eligibility under the statute. See FairWarning IP, LLC v. Iatric Sys., Inc., No. 2015-1985, 2016 WL 5899185, at *3 (Fed. Cir. Oct. 11, 2016) (claim unpatentable under 35 U.S.C. 101 despite Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN E AEDER/             Primary Examiner, Art Unit 1642